By the Court.

McDonald, J.
delivering the opinion.
[1.] The action was instituted by the plaintiff in error in the Court below, as Ordinary of Troup county, for the use of the non-resident guardian of Moses Barnes, a minor. The guardian held his appointment of guardian under the authorities of Alabama. The declaration was demurred to on the ground that he had no right to sue in this State. The suit was in the name of a plaintiff having the legal title, a resident of Georgia, and deriving his appointment from the laws of Georgia. The cestui que use was a citizen resident of Alabama. But treating it as a suit by the non-resident guardian, it is sustainable under the act of 1837. Cobb, 329. Being sustainable the declaration was amendable.
[2.] The ward having attained majority ponding the suit, the declaration was amended by striking out the name of the non-resident guardian, and substituting therefor the name of the ward, now of full age. All that was necessary, however was to strike out the part of the declaration in which the name of the non-resident guardian appeared, and the proferí *61of his letters of guardianship was made, and the declaration would then have stood complete and perfect for the use of Barnes, the ward, In modern practice in England, where their statutes of amendment are not so liberal as ours, the Courts have allowed the names of plaintiffs, as well as of defendants, to he struck out in actions sounding in contract. 1 Chitij/s Pleadings 15, note x.
It was objected that the amendment ought not to have been allowed without an order of Court. Regularly every step taken, in a cause, all .amendments, made in term time ought to be evidenced by an entry on the minutes of the Court. But a cause ought not to beo dismissed when such order may he made, now for then. It is not so important when the whole amendment is made by striking out. Under our law, a party may amend as a matter of right, whenever the pleadings are amendable, and for the Court to refuse it, is error. In this case the party who had been the ward, ought to have proven that he had attained majority, and on doing that the case ought to have been sustained, and the Court below ought to have given that direction to the cause.
Judgment reversed.